         

Exhibit 10.19
DIRECTOR PHANTOM STOCK AWARD AGREEMENT
Community Health Systems, Inc.
     THIS AGREEMENT between the Grantee and Community Health Systems, Inc., a
Delaware corporation (the “Company”), governs an Award of Phantom Stock in the
amount and on the date specified in the Grantee’s award notification (the “Grant
Date”);
     WHEREAS, the Company has adopted the Community Health Systems, Inc. Amended
and Restated 2000 Stock Option and Award Plan (the “Plan”) in order to provide
additional incentive to certain employees and directors of the Company and its
Subsidiaries;
     WHEREAS, Section 10.2 of the Plan provides for grants of shares of Phantom
Stock to Eligible Individuals; and
     WHEREAS, the Compensation Committee of the Board of Directors has approved
this form of Agreement.
     NOW, THEREFORE, the parties hereto agree as follows:
1. Grant of Phantom Stock.
The Company hereby grants to the Grantee an award of Phantom Stock (the “Award”)
in respect of the number of Shares set out in an electronic notification by the
Company’s stock option plan administrator (the “Plan Administrator”).
This Agreement shall be construed in accordance and consistent with, and subject
to, the provisions of the Plan (the provisions of which are hereby incorporated
by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.
2. Vesting Generally.
     Except as provided in Sections 3 and 4 hereof, the Award shall vest in
respect of one-third (1/3) of the Shares subject to the Award (rounded up to the
next whole Share, if necessary), on each of the first three (3) anniversaries of
the Date of Grant.
3. Effect of Certain Terminations of Service.
     If the Grantee’s service as a member of the Board of Directors terminates
as a result of his or her death, Disability, or for any reason other than for
Cause, in each case if such termination occurs on or after the Date of Grant,
the Award shall become vested in respect of all Shares as to which it had not
previously become vested pursuant to Section 2 or 4 hereof as of the date of
such termination.
4. Effect of Change in Control.
     In the event that a Change in Control which also constitutes a change in
control or effective control of the Company or a change in the ownership of a
substantial portion of its assets, in each case within the meaning of
Section 409A of the Code and the regulations and interpretive guidance issued
thereunder (a “Section 409A Change in Control”) occurs at any time on or after
the Date of Grant and prior to the Grantee’s termination of service as a member
of the Board of Directors, the Award shall become vested in respect of all
Shares as to which it had not previously become vested pursuant to Section 2
hereof as of the date of such Section 409A Change in Control.

1



--------------------------------------------------------------------------------



 



5. Delivery of Shares.
     Except as otherwise provided in this Section 5, a stock certificate (or
other electronic indicia of ownership) with respect to Shares as to which the
Award has become vested pursuant to Section 2, 3 or 4 hereof shall be delivered
to the Grantee as soon as practicable following the date on which the Award or
portion thereof has become vested.
     Upon the Grantee’s death, a stock certificate (or other electronic indicia
of ownership) for the Shares with respect to which the Award or portion thereof
has become vested by reason of the Grantee’s death pursuant to Section 3 hereof,
shall be delivered to the executors or administrators of the Grantee’s estate as
soon as practicable following the Company’s or the Company’s Plan
Administrator’s receipt of notification of the Grantee’s death. All references
herein to “the Grantee” shall also include the Grantee’s executors,
administrators, heirs or assigns in the event of the Grantee’s death.
6. Forfeiture of Phantom Stock.
     In addition to the circumstance described in Section 7(a) hereof, the Award
(and any and all Shares in respect thereof), to the extent it has not become
vested in accordance with Section 2, 3 or 4 hereof, shall be forfeited upon the
termination of the Grantee’s service as a member of the Board of Directors for
any reason other than those set forth in Section 3 hereof prior to such vesting.
7. Acknowledgement and Acceptance of Award Agreement.
     The Award shall be subject to the Grantee’s acknowledgement and acceptance
of this Agreement to the Company or its Plan Administrator (including by
electronic means, if so provided) no later than the earlier of (i) 180 days from
the Date of Grant and (ii) the date that is immediately prior to the date that
the Award vests pursuant to Section 3 or 4 hereof (the “Return Date”); provided
that if the Grantee dies before the Return Date, this requirement shall be
deemed to be satisfied if the executor or administrator of the Grantee’s estate
acknowledges and accepts this Agreement through the Company or its Plan
Administrator no later than ninety (90) days following the Grantee’s death (the
“Executor Return Date”). If this Agreement is not so acknowledged and accepted
on or prior to the Return Date or the Executor Return Date, as applicable, the
Award (and any and all Shares in respect thereof) shall be forfeited, and
neither the Grantee nor the Grantee’s heirs, executors, administrators and
successors shall have any rights with respect thereto.
8. No Right to Continued Service.
     Nothing in this Agreement or the Plan shall interfere with or limit in any
way the right of the Company to terminate the Grantee’s service on its Board of
Directors, nor confer upon the Grantee any right to continuance of such service
as a Board member.
9. Withholding of Taxes.
     Prior to the delivery of a stock certificate or evidence of book entry
Shares with respect to the Award, the Grantee shall pay to the Company or the
Company’s Plan Administrator, the federal, state and local income taxes and
other amounts as may be required by law to be withheld (the “Withholding Taxes”)
with respect to such Shares, if any. By acknowledging and accepting this
Agreement in the manner provided in Section 7 hereof, the Grantee shall be
deemed to elect to have the Company or the Company’s Plan Administrator,
withhold a portion of such Shares having an aggregate Fair Market Value equal to
the Withholding Taxes in satisfaction thereof, such election to continue in
effect until the Grantee notifies the Company or its Plan Administrator before
such delivery that the Grantee shall satisfy such

2



--------------------------------------------------------------------------------



 



obligation in cash, in which event the Company shall not withhold a portion of
such Shares as otherwise provided in this Section 9.
10. The Grantee is Bound by the Plan.
     By acknowledging and accepting the Award, the Grantee hereby confirms the
availability and his or her review of a copy of the Plan, the Prospectus, and
other documents provided to the Grantee in connection with the Award, by the
Company or its Plan Administrator, and the Grantee agrees to be bound by all the
terms and provisions thereof.
11. Modification of Agreement.
     This Agreement may be modified, amended, suspended or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
both parties hereto.
12. Severability.
     Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
13. Governing Law.
     The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Tennessee without giving
effect to the conflicts of laws principles thereof.
14. Successors in Interest.
     This Agreement shall inure to the benefit of and be binding upon any
successor to the Company. This Agreement shall inure to the benefit of the
Grantee’s legal representatives. All obligations imposed upon the Grantee and
all rights granted to the Company under this Agreement shall be binding upon the
Grantee’s heirs, executors, administrators and successors.
15. Resolution of Disputes.
     Any dispute or disagreement which may arise under, or as a result of, or in
any way relate to, the interpretation, construction or application of this
Agreement shall first be referred to the Chief Executive Officer for informal
resolution, and if necessary, referred to the Committee for its determination.
Any determination made hereunder shall be final, binding and conclusive on the
Grantee, his or her heirs, executors, administrators and successors, and the
Company and its Subsidiaries for all purposes.
16. Entire Agreement.
     This Agreement and the terms and conditions of the Plan constitute the
entire understanding between the Grantee and the Company and its Subsidiaries,
and supersede all other agreements, whether written or oral, with respect to the
Award.
17. Headings.
     The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

3



--------------------------------------------------------------------------------



 



18. Deemed Execution.
     On the date of the Grantee’s electronic acceptance of the terms of the
Award, and this Agreement, this Agreement shall be deemed to have been executed
and delivered by the Grantee and the Company.

            COMMUNITY HEALTH SYSTEMS, INC.
                     

4